UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4265
MICHAEL LEE SMITH,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                        (CR-99-466-AMD)

                  Submitted: September 25, 2001

                      Decided: October 16, 2001

 Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James Wyda, Federal Public Defender, Alexandra Natapoff, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant. Ste-
phen M. Schenning, United States Attorney, Jonathan P. Luna, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SMITH
                              OPINION

PER CURIAM:

   Michael Lee Smith pled guilty to one count of possession of a fire-
arm by a convicted felon pursuant to 18 U.S.C.A. § 922(g)(1) (West
2000); he was sentenced to a term of imprisonment of fifty-one
months. Smith reserved the right in his plea agreement to contest the
district court’s denial of his motion to suppress the fruits of a chal-
lenged search of his home. Finding no error, we affirm.
   Initially, Smith challenges the police practice of "knock and talk"
when no probable cause or reasonable suspicion exists to question the
residents of a dwelling. We find the officers’ conduct appropriate
under the standard recognized by this court in United States v.
Cephas, 254 F.3d 488, 494 (4th Cir. 2001).
   Smith next avers that Charlene Smith, his wife, did not give con-
sent for the police to either enter the house or to search the house.
Whether knowing and voluntary consent was given to search is a fac-
tual determination that is reversed on appeal only if clearly erroneous.
United States v. Elie, 111 F.3d 1135, 1144 (4th Cir. 1997). The gov-
ernment must establish knowing and voluntary consent by a prepon-
derance of the evidence, which is assessed under a "totality of the
circumstances test." United States v. Latimore, 87 F.3d 647, 650 (4th
Cir. 1996) (en banc). The district court’s determination of witness
credibility is entitled to great deference. United States v. Murray, 65
F.3d 1161, 1169 (4th Cir. 1995). In reviewing the totality of the cir-
cumstances surrounding the entry to the Smith residence and the
search, as well as the district court’s credibility determination, we
conclude that the district court did not clearly err in finding that Mrs.
Smith consented to the entry of the police officers and provided
knowing and voluntary written consent for the search of the home.
   We therefore affirm Smith’s conviction. We dispense with oral
argument because the facts and legal contentions of the parties are
adequately presented in the materials before the court and argument
would not aid in the decisional process.
                                                            AFFIRMED